Citation Nr: 0908975	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-41 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for a back disorder; and, if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of Entitlement to service 
connection for hepatitis C.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased rating for residuals of 
fracture, left collarbone, evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 
1971, during which time he was in Vietnam for a year and a 
half, and earned, among other awards and decorations, the Air 
Medal and Combat Infantryman Badge (CIB), and qualified as an 
expert in the M-14.  He is shown to have received tanker 
training and alleges that he was assigned to a combat tanker 
division which is not controverted by the limited evidence in 
the claims file.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The underlying service connection claim for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied service 
connection for a low back disorder on the basis that there 
were no chronic residuals from any in-service back problems; 
that decision was not appealed, and it became final.

2.  The evidence added to the record since the November 1993 
decision, by itself and/or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for a back disorder and raises a possibility of 
substantiating the claim.

3.  In a May 1998 rating decision, the RO confirmed an 
earlier denial of service connection for hepatitis on the 
basis that it had not been shown to have been incurred in or 
aggravated by active service and there were no current 
objective findings of such disability; that decision was not 
appealed, and it became final.

4.  The evidence added to the record since the May 1998 
decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for hepatitis C and does not raise a possibility 
of substantiating the claim.

5.  The Veteran's PTSD is generally of a severe nature, 
manifested by a depressed mood, nightmares, severe anger and 
irritability, a hyperstartle response, difficulty sleeping; 
and with Global Assessment of Functioning (GAF) scores 
ranging from 40-55, but with precipitous fluctuations dipping 
to lows of 33 and infrequent highs of 65.  

4.  The Veteran's left shoulder disability is manifested more 
often than not by limitation of motion of the arm at shoulder 
level but with no showing of nonunion or loose movement.  

5.  The Veteran's service-connected disabilities alone 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1993 
determination wherein the RO denied service connection for a 
back disorder is new and material, and therefore the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2008).

2.  Evidence received since the final May 1998 determination 
wherein the RO continued a prior denial of service connection 
for hepatitis is not new and material, and therefore the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).

3.  Throughout the rating period on appeal, the criteria for 
an evaluation of 70 percent for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2008).

4.  Throughout the rating period on appeal, the criteria for 
an evaluation of 20 percent for the service-connected left 
shoulder disability have been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5203-5201 (2008).

5.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, a VCAA letter was sent to the Veteran in 
June 2004.  Such correspondence did not fully satisfy the 
requirements under Kent.  Because the instant decision 
reopens the low back claim, any notice deficiency is not 
found to be prejudicial as to that issue.  However, the 
instant decision denies the request to reopen the hepatitis 
claim, and thus the notice deficiency cannot be considered 
harmless with respect to that issue.  In this regard, VCAA 
notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the November 2005 statement of the case 
included the provisions pertaining to new And material 
evidence.  Moreover, the June 2004 notice letter informed the 
Veteran that his hepatitis claim had been previously denied.  
From this information, it is determined that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim.  Moreover, the rating 
decision and statement of the case noted that the record did 
not contain evidence causally relating hepatitis to active 
service, further apprising the Veteran of what type of 
information would enable his claim to be reopened and granted 
on the merits.  Thus, despite the notice error here, the 
essential fairness of the adjudication has not been affected 
and the presumption of prejudice is overcome.  

Regarding the increased rating claims, the Board calls 
attention to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
That case holds that for an increased-compensation claim, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life. 

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter discussed above 
does not meet the requirements Vazquez-Flores.  Again, 
deficient notice gives rise to a presumption of prejudice.  
However, in this case the Veteran's communications express 
the manner in which his service-connected disabilities, and 
in particular his PTSD, affect his daily life.  Moreover, his 
accompanying TDIU claim reflects his contention that such 
disabilities totally impair his employability.  Therefore, it 
is determined that he has actual knowledge of the evidence 
needed to substantiate the claims, overcoming the presumption 
of prejudice.   Sanders, 487 F.3d 881.  

Additionally, it is noted that the Veteran did not receive 
notice consistent with Dingess in this case.  As to the 
denied claims, there is no prejudice, because no disability 
rating or effective date will be assigned.  Regarding the 
allowed claims, such ratings will be effectuated by the RO in 
a subsequent rating decision, which the Veteran is free to 
appeal.  Therefore, the lack of notice here does not 
prejudice the Veteran.  

Finally, regarding the TDIU claim, the complete grant of the 
benefit sought on appeal moots any notice considerations on 
that issue.  


Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Back Disorder

The Board observes that a rating decision denying service 
connection for a low back disorder was issued in November 
1993.  At that time, the RO acknowledged in-service treatment 
in 1970 referable to the low back.  However, based on the 
absence of subsequent treatment, and normal clinical findings 
at a December 1992 VA examination, it was determined that the 
in-service complaints related to an acute and transitory 
condition that had resolved without residuals prior to 
separation from active service.  The veteran did not appeal 
that decision and it became final.  See 38 C.F.R. § 7105.  In 
May 2004, he requested that his claim be reopened.  That 
request was denied in the August 2004 rating action which is 
the subject of the instant appeal.  

Based on the procedural history outlined above, the question 
for consideration as to the low back issue is whether new and 
material evidence has been received to reopen the claim.  

Effective August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Again, the low back claim was finally denied in November 
1993, on the basis that in-service complaints represented an 
acute and transitory condition and that no chronic low back 
disability was shown to be causally related to active 
service. 

Since the last final rating decision in November 1993, 
additional records have been received including both private 
and VA treatment reports which reference ongoing back 
complaints.  They also indicate that he was also involved in 
an auto accident in which injured his back in January 1990.  
Private treatment records show ongoing care in and after 
1990, with increased back problems when standing for long 
periods.  

One specific chiropractic finding, rendered in a December 
1990 report, was that the Veteran had a pre-existing back 
problems, perhaps developmental in nature in the form of 
congenital lumbar canal narrowing with accompanying disc 
degeneration, as well as cervical disc herniation and 
cervical and left sacroiliac strains.  However, stating that 
while he was not qualified to further assess the situation, 
the physician opined that the accident of January 1990 had 
"aggravated a pre-existing canal narrowing and disc 
degeneration".  Although dated in December 1990, the report 
was received by VA and associated with the claims file in 
June 1996, subsequent to the last final rating decision in 
November 1993.

The evidence described above is new, in the sense that it was 
not previously before agency decisionmakers.  Moreover, when 
considered with the previous evidence of record showing in-
service low back complaints, it suggests a causal 
relationship to service by indicating that a back disability 
had existed prior to the post-service accident in January 
1990.  Thus, the recently submitted evidence relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

Therefore, the Board finds that the evidence received in 
conjunction with the service connection claim for a back 
disorder is new and material.  Having found that the evidence 
is new and material, further adjudication of the claim on the 
merits is warranted.  38 U.S.C.A. § 5108; Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Prior to the Board considering the claim on the merits, 
however, additional developmental action is required, and 
will be addressed in the Remand below.

Hepatitis C

A rating decision denying service connection for hepatitis 
was issued in June 1990.  The veteran did not appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  He 
subsequently attempted to reopen the claim, and the denial of 
service connection was confirmed in an unappealed May 1998 
rating decision.  The Veteran next sought to reopen his claim 
in May 2004.  The denial was affirmed in the August 2004 
rating action which is the subject of the instant appeal.  

Based on the procedural history outlined above, the question 
for consideration as to the hepatitis C issue is whether new 
and material evidence has been received to reopen the claim.  
In so finding, the Board recognizes that the disability 
addressed in August 2004 was characterized as "hepatitis 
C," whereas the prior denials framed the disability as 
merely "hepatitis."  However, on the facts of this case it 
cannot be found that the Veteran is now claiming service 
connection for a different disability than that previously 
adjudicated such as to enable de novo review.  See Boggs v. 
Peake, 520 F.3d 1330 (2008).  

It appears that the RO addressed the hepatitis claim on the 
merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been received.

The provisions relating to new and material evidence have 
already been set forth in this decision and need not be 
repeated here.  It is noted that the evidence of record at 
the time of the last final denial in May 1998 included a 
January 1998 bill from a private chiropractor referencing a 
diagnosis of viral hepatitis.  However, the RO construed that 
notation to reflect the Veteran's reported medical history 
and found that the record contained no objective evidence of 
a hepatitis disability.  

Also of record at the time of the last final rating decision 
in May 1998 were the 
Veteran's service treatment records.  Such records indicate 
complaints of malaise, fever, chills, nausea, constant 
headaches, some urinary frequency, lymphadenopathy, bilateral 
cervical adenopathy, and ongoing left flank pain.  
Several hematocrit reports (readings of 45, 36, 40, 46) are 
in the file, but there is no showing of hepatitis from those 
records.  Also of record were copies of some post-service VA 
laboratory reports from 1988, 1989 and 1990 show elevations 
in SGOT, SGPT, LDH and G-GTP tests.

Again, based on the above evidence, the RO in May 1998 
determined that there was no support for a finding that 
hepatitis was incurred in or aggravated by active service.

The evidence received subsequent to the last final May 1998 
rating decision appears to indicate a diagnosis of hepatitis 
C from about 1992.  A February 2004 VA record also indicates 
a diagnosis of hepatitis C.  While a current disability had 
not previously been established, this fact, standing alone 
does not raise a reasonable possibility of substantiating the 
claim and therefore does not allow for reopening under 
38 C.F.R. § 3.156(a).  Moreover, the other elements of 
service connection, absent in May 1998, remain lacking here.  
In reaching this conclusion, the Board acknowledges a 
December 1999 VA outpatient record diagnosing a history of 
hepatitis C secondary to intravenous drug use in the 1970s, 
which, on the surface, appears to relate to continuity of 
symptomatology.  Other VA records contain the same diagnosis.  
However, such records pertain to psychiatric treatment and do 
not otherwise relate to any liver disorder.  It therefore 
strongly appears that the diagnoses are solely predicated on 
the Veteran's reported medical history and, as such, the 
diagnoses do not constitute probative evidence.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Therefore, competent 
evidence of continuity has not been added to the record since 
the last final denial in May 1998.  Moreover, the evidence 
added to the claims file subsequent to May 1998 does not 
contain any opinions of etiology or otherwise suggest that 
any current disability is causally related to such service.  
Accordingly, the recent evidence does not relate to these 
unestablished facts necessary to substantiate the claim and 
raises no reasonable possibility of substantiating the claim. 

For the foregoing reasons, the evidence added to the record 
subsequent to the last final denial in May 1998 does not meet 
the new and material requirements under38 C.F.R. § 3.156(a).  
Consequently, the request to reopen the claim is denied. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2. An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment. 38 C.F.R. § 4.10.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In reviewing the claim for a higher rating, the Board must 
consider which code or codes are most appropriate for 
application of the Veteran's case, and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 3 8 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant. The Federal Circuit Court has also 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

PTSD

Throughout the rating period on appeal, a 50 percent 
evaluation is in effect for PTSD pursuant to Diagnostic Code 
9411.

Diagnostic Code (DC) 9411 provides that a 50 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence of record reflective of the Veteran's disability 
during the rating period on appeal includes a September 2003 
VA examination.  At that time, the Veteran said that he had 
not worked since 1991, although he had tried to do so.  He 
said one problem involved his sleep disturbances due to his 
PTSD which made working difficult.  He also reported that his 
paranoia made it hard to work, and that he seemed too edgy to 
work; pain medications also led to confusion at the job.  The 
examiner opined that his PTSD and major depression made it 
more likely than not that he was probably able to work in 
some sort of sedentary employment as long as it had little or 
no interaction with the public and nothing more than loose 
supervision.  It was also noted that he probably could not 
function at all without his medications in either social or 
occupational environments.  GAF was 50.

Ongoing VA mental health visits are of record showing similar 
findings to those above.  In April 2004, it was noted that 
financial and health problems with both he and his wife and a 
major source of additional stress.  He was trying to do some 
ministry through his church.  The news media accounts of war 
and certain politicians triggered Vietnam memories.  Mood was 
moderately dysphoric but affect was somber.  He moved around 
quite a bit in his chair, which was said to be normal for 
him.  GAF was felt to be 50.  Treatment was to be primarily 
supportive unless he reached out for something more than 
that. 

By September 2004, he was again depressed, irritable and 
anxious and he had recurrent intrusive thoughts.  He said 
that another physician had suggested that he might have 
bipolar problems, and he had problems with anger management.  
Medication changes and dosage modifications were again 
recommended.  The examiner specifically noted that his speech 
pattern was again of rather low intensity and rate was slowed 
which was bothersome.  His affect was blunted.  GAF was 55.

When seen by VA on regular outpatient visits in December 2004 
and January 2005, including in individual sessions, he was 
noted to have a continued sense of hopelessness and 
helplessness, avoided telling other people but had continued 
thoughts of killing himself but no actual intention to do so.  
He was having problems concentrating and his shoulder pain 
was also impacting his mood negatively.  GAF was 41 on the 
former visit and 65 on the latter, after having had his 
medications revised.

On follow-up in February 2005, it was noted that since he 
continued at the pain clinic and had been using OxyContin and 
Percocet, the option of Vicodin has been recommended as it 
was less addictive, and he was amenable to trying it.  He was 
having some benefit from using Effexor for his overall 
depression and he did not speak of suicidal ideation.  Affect 
was less blunted, his intensity was more alert, and he 
exhibited a sense of humor.  He also identified the use of 
herbal therapy for religious reasons.

However, when seen in June 2005, he had quit the Effexor, and 
had a continued sense of helpless and hopelessness and had 
frequent intrusive thoughts.  He and his wife were living by 
themselves in the country at his parents' house.  He said 
that therapy seemed to stir up his bad feelings.

By the visit in September 2005, he said he was now under 
control but he had had several situational problems involving 
family which had put him under severe stress.  He had sleep 
difficulties, had nightmares and would wake up frequently at 
night.  Intrusive recollections had increased greatly and he 
was again checking the perimeter, usually with a loaded 
weapon close by.  His GAF was 33.

On a follow-up mental health consult in October 2005, he was 
noted to have had additional family stress involving his 
parents being in a recent auto accident which killed his 
father and severely injured his mother; and more problems 
from the earlier family situation.  Again his GAF was 33.

In assessing his psychiatric symptoms, the Board would note 
parenthetically that the Veteran's GAF score has been at a 
variety of levels, with median scores falling within the 45 
to 50 range.  In assessing a psychiatric disability, a GAF 
score is often assigned, to reflect the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health and illness.  See Richard v. 
Brown, 9 Vet. App. 266 (1996). The Court has noted the 
importance of GAF scores in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).   

However, a GAF score is only one aspect of numerous facets 
which go into rating a psychiatric disability.  In this case, 
when comparing the raw GAF scores with the assessment by 
various mental health evaluators, it would appear that his 
higher GAF scores are somewhat elevated above might be 
anticipated from his ongoing level, in part perhaps masked 
via his own practiced defense mechanisms and tendency to try 
to cover up behavioral deficiencies as noted in repeated 
clinical situations of record.  For instance, he may smile 
and not respond, or slowly may respond to questioning, but 
only after persistence on the part of the examiner; 
otherwise, he puts on an occasional calmer and perhaps 
unrepresentative face.  

Perhaps more importantly, in this case, his GAF has wide 
ranging highs and lows, often precipitously changing in very 
short periods of time, e.g., in a less than one month period, 
on two consecutive visits in late 2004 and early 2005, his 
GAF went from 41 to 65, and by September 2005, it was back to 
33 where it remained when last measured in October 2005, and 
thus the lowest it had been since July 1998.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10- 
95 (Mar. 1995); 60 Fed. Reg. 43,186 (1995).

The regulation for rating such mental health problems has 
been interpreted as meaning that the only criteria for a 
total disability rating for any disability rated in 
accordance with the VA General Rating Formula for Mental 
Disorders are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

After a careful review of the evidence of record, and with 
consideration of the doctrine of resolving reasonable doubt 
in favor of the Veteran, the Board finds that entitlement to 
a 70 percent disability evaluation, and no more, is warranted 
for the Veteran's service-connected PTSD.

The aggregate evidence indicates that the Veteran has 
significant PTSD symptoms, the overall impact of which is 
both consistent and disconcerting.  This may be in part 
reflected in the wide and frequent swings in his GAF scores 
from 33-65, nonetheless, they are consistently at a 40-50 
range.

The Veteran started to undergo counseling and had some 
sessions, with minimal if any improvement, saying most 
recently that they made him worse.  He may obtain relief from 
some medications, when moderated effectively, but tends to 
quit them when he has improvement, often without being able 
to say why.  He often has sleep disturbance at nights; is 
persistently isolated from family and friends; has 
nightmares, intrusive thoughts and flashbacks.  These 
symptoms are reflective of a generally severe impairment 
which more often than not equates to the 70 percent rating.

However, the Board does not find that a schedular 100 percent 
evaluation is justified.  The objective evidence does not 
suggest that the Veteran has gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  As a consequence, it is found that a 100 
percent disability evaluation is not warranted.

In conclusion, it is found that, after resolving reasonable 
doubt in favor of the Veteran, the evidence supports a 
finding of entitlement to a 70 percent disability evaluation 
for the Veteran's PTSD throughout the rating period on 
appeal.

Residuals of fracture left collarbone

In this case, throughout the rating period on appeal, the 
Veteran's service-connected left shoulder disability has been 
rated as 10 percent disabling under Diagnostic Coder 5203, 
pertaining to impairment of the clavicle or scapula.  

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Nonunion of the clavicle or scapula 
with loose movement shall be assigned a 20 percent rating, 
while nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Id.  A 
rating in excess of 20 percent is not available under this 
diagnostic code. 

Regarding the above criteria, it is noted that the Veteran is 
right-hand dominant, and as such, the minor extremity is for 
consideration here.  

Also, the left shoulder can be rated on the basis of 
limitation of motion under Diagnostic Code 5201.  That code 
section affords a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level (between 45 and 90 degrees) a 20 percent 
rating is again warranted for minor arm limitation of motion, 
and a 30 percent rating is warranted for major arm limitation 
of motion. The next highest evaluation for major arm 
limitation of motion, the maximum 40 percent rating, is 
assigned for limitation of motion of the arm to 25 degrees 
from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I. Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.

In determining whether the Veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003).  Forward flexion is the range 
of motion from the side of the body out in front) and 
abduction is the range of motion from the side of the body 
out to the side.  The average range of motion of the shoulder 
is forward elevation (flexion) to 180 degrees; abduction to 
180 degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current evaluation.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints. 38 C.F.R. § 
4.45(f). Arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5010.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003.

An April 2003 VA progress note indicated complaints of body 
aches and it was thought that he might have rheumatoid 
arthritis.  The physician had previously injected the 
Veteran's left shoulder under aseptic precaution with local 
corticosteroid with some 4 months of relief.  The pain 
returned but was not as bad as before the injection.  The 
Veteran declined another injection at that time.  
Objectively, there was some indication of left shoulder 
subacromial bursitis.  The examiner was concerned that 
myopathy might be now present.  An electromyelograph (EMG) 
biopsy procedure done under local anesthesia and sedation in 
May 2003 was grossly normal.

On VA orthopedic examination in September 2003, the Veteran 
was noted to be taking Citalopram, Zantac and Percocet (2-3 
times daily for myalgias), among other medications.  His 
aching had now spread to multiple joints for which he did 
stretching and massaging of the muscles and joints for the 
pain.  Objectively, the left shoulder had 0-90 degrees range 
of abduction with the onset of pain at 85 degrees of 
abduction.  He had forward flexion of the left shoulder from 
0 to 123 degrees with the onset of pain at 112 degrees.  He 
had 90 degrees of external and 47 degrees of internal 
rotation.  There was no change in these motions after 
repetition and no palpable spasm.  X-rays confirmed the 
presence of degenerative joint disease of the left shoulder.  
Regarding the affects of the left shoulder on the Veteran's 
ability to work, the VA examiner stated that employment 
activity would be limited to things that did not require 
working with his arms above his shoulder height.  Considering 
his nonservice-connected (presumably orthopedic and related 
(e.g., newly manifested gastrointestinal discomfort) 
problems, he was capable of doing sedentary work.

Clinical records dated in May 2004 reflect that the Veteran 
had fallen after experiencing some lightheadedness when doing 
yard work.  He had used Percocet and morphine (Oxycondone) 
for pain at home but asked to be checked at the clinic for 
residuals.  His wrist was swollen and the left shoulder could 
hardly be moved on abduction, extension or flexion secondary 
to pain.  Grip was intact but strength was diminished.  There 
was some anterior acromion process tenderness.  He was not 
shown to have any acute fractures and was given a sling for 
left shoulder immobilization and was told to use compresses.  
Seen in a follow-up, his acute injury residuals had improved 
significantly.  The earlier X-rays were again reviewed and it 
was felt that there might be slight evulsion fractures in 
both the left wrist and left shoulder but he was felt to be 
having less pain that what would confirm that.

On VA orthopedic examination in July 2004, the Veteran 
reported progressively worsening left shoulder pain radiating 
down his left arm.  He had some stiffness in the shoulder and 
swelling but no dislocation.  There was decreased range of 
motion for the past year or year and a half.  Even raising 
the left arm above parallel hurt and he was unable to get 
beyond parallel.  The pain would be exacerbated by lying on 
the arm wrong or trying to do overhead motions and might 
worsen for 1-2 days, would be alleviated by rest, the use of 
a TENS unit and stretching.  He used Percocet for the pain.  
He had a shoulder brace but rarely used it.  Daily activities 
were limited in that he could not do any overhead lifting 
although he could carry things at his side.  

On examination, there was a small callus formation at the 
site of the prior fracture.  Shoulder strength could not be 
tested due to pain.  Forward flexion was to 93 degrees, 
decreased to 80 on repetitive motions; abduction was to 65 
degrees and unchanged after repetitions; external rotation 
was to 90 degrees, decreased to 75 with repetition; internal 
rotation was to 30 degrees, unchanged after repetition.  Pain 
limited any further motions and was said to be 10/10.  X-rays 
showed calcification adjacent to the greater tuberosity which 
was felt to possibly represent calcific tendonitis of the 
supraspinatus tendon.  The assessment was that the left 
shoulder pain and lost range of motion was worsening and that 
a frozen shoulder was developing.  These would also limit 
employment to sedentary work without overhead lifting.  The 
examiner remarked that sedentary work would not be limited.

On special VA orthopedic evaluation in November 2004 to 
assess his ongoing left shoulder pain problems, there was 
marked weakness of the shoulder against resistance and on 
forward flexion and abduction; X-rays showed some calcific 
tendonitis and an MRI showed a tear of the rotator cuff, full 
thickness.  

In assessing his current left shoulder disability, the Board 
notes that he has long had decreased mobility as a result of 
the in-service collarbone fracture.  The evidence throughout 
the rating period in question indicates increased symptoms 
with considerable weakness, rendering the Veteran virtually 
unable to elevate the shoulder overhead for any viable 
purpose.  The evidence also demonstrates that he has ongoing 
pain for which he takes potent medications.  While X-rays 
show degenerative changes, he does not have loose movement or 
nonunion and his rating is now based on limitation of motion 
as contemplated under above cited provisions.  The Board 
finds that although not unequivocal, there is a balance of 
the evidence which raises a doubt which must be resolved in 
his favor, and that the disability is best rated under the 
criteria for limitation of arm motion at shoulder level.  
Accordingly, a 20 percent rating is warranted.  Based on the 
objective findings detailed in pertinent part above, there is 
insufficient additional movement limitation or other symptoms 
at present as to warrant a rating in excess of 20 percent for 
any portion of the rating period on appeal.  Specifically, 
the competent evidence fails to demonstrate limitation of arm 
motion to 25 degrees from the side, even when considering 
additional functional limitation.

The extraschedular considerations of the above cited ratings 
will be further addressed below.

TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service- connected disabilities: provided, that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled. "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment. The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Where the Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non- 
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran.

In this case, with the newly assigned 70 and 20 percent 
ratings, respectively, for PTSD and left shoulder 
disabilities, the Veteran now meets the schedular standards 
for a TDIU.  He is not now and has for some time not been 
working.  Furthermore, opinions in the file reflect that due 
to his mental health issues, he is required to work only well 
away from anyone else, and only in certain isolated 
situations.  His primary experience has been as a maintenance 
person with a firm cleaning restaurants over a 5-state area, 
and in other maintenance/labor fields, although he has not 
worked in some time.  Because of his service-connected left 
collarbone problems, he may technically be able to do some 
sedentary work but with no reaching or working with arms 
outstretched or above his head or involving heavy lifting, 
etc.  And he takes sufficient quantifies of potent pain 
medications that this blunts his responsive capacities as 
well and renders him even more confused.  

Mentally, he is identified as having a great deal of 
difficulty with participating in stressful situations with 
rigid organization due to low tolerance.  He is too edgy and 
paranoid to work alongside anyone or in an intimate setting.  
And his physical problems lead to an inability to sit for 
long periods of time, he cannot be around others or work in 
either public or intimate situations, is paranoid, sleeps 
little and thus cannot concentrate, and has wild fluctuations 
in his ability to cope in general.  

Thus, even after eliminating the other nonservice-connected 
problems, in the practical aggregate, the Veteran's service-
connected mental and physical parameters sorely minimize and 
may well virtually eliminate all gainful occupational 
endeavors that might be reasonably available to him.  The 
evidence as to his unemployability due to the service-
connected disabilities alone is not unequivocal but it is 
sufficiently in balance as to raise a doubt which must be 
resolved in his favor, and TDIU is in order.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
back disorder; to that extent, the appeal is granted.  

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for hepatitis C is denied.

An increased evaluation for post-traumatic stress disorder 
(PTSD) to 70 percent is granted, subject to the pertinent 
regulations relating to the payment of monetary awards. 

An increased evaluation for residuals of fracture, left 
collarbone to 20 percent is granted, subject to the pertinent 
regulations relating to the payment of monetary awards.  

Entitlement to TDIU is granted, subject to the pertinent 
regulations relating to the payment of monetary awards.  

REMAND

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects including possibly of the 
back, in this case, as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82-90.  However, the VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.

Service treatment records show complaints of low back pain 
including in association with the febrile illness described 
below and on another occasion when he was thought have a low 
back strain.  He also injured his shoulder but it not shown 
that his back was specifically involved therein.  However, 
records do no appear to be complete, although efforts have 
been undertaken to obtain all available data.

On VA examination in 1986 the Veteran complained of lower 
back pain but no examination findings related to that area.

On a private physician's statement in 1986, it was noted that 
the Veteran had some low back pain and had been treated for 
his left upper extremity weakness.  Another statement in 1988 
was to the effect that he had chronic low back strain and 
lifting over 10 pounds would pose a back problem as well as 
prolonged standing or sitting.  

On VA examinations in 1990, 1991 and 1992, he said he was not 
working due to his back and shoulder problems, but no 
specific clinical findings were noted with regard to his 
back.  

Nonetheless, the rating action in 1993 denied his claim 
relating to a back disorder based on his not having residuals 
from any in-service complaints.

However, as noted above, with regard to his back condition 
since service, based on new records now available but 
concerning his situation both before and since the 1993 
rating action, he has been shown to have lumbosacral back 
problems with arthritis.  There is also some evidence that 
even if the auto accident in 1990 caused some of his current 
problems, these conditions were in fact aggravation of prior 
problems and/or superimposed additional lumbosacral problems, 
which may or may not be due to trauma versus developmmental 
back anomalies and/or a combination of both.  

It is also noted that secondary service connection may also 
be granted where the evidence shows that a chronic disability 
has been caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The issue of whether his long-standing 
service-connected left shoulder difficulties have in any 
impact his back has not ever been and must be adjudicatively 
addressed.


Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  After identification by the Veteran as 
to locations, dates, etc., all VA and 
private treatment records since service 
for back disorders should be acquired and 
attached to the claims file.

3.  The Veteran should be examined to determine 
the nature and etiology of all back problems.  
The claims folder must be made available to any 
examiners for review in conjunction with the 
examination, and any examiner must indicate in 
the examination report that the claims folder 
was so reviewed.  The examiner is asked to 
address the following: 

    (a)  What are his current diagnoses and the 
nature of his low back disabilities, based upon 
the previous medical records on file and the 
Veteran's history before, during, and after his 
service?  

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally related to his military service?

    (e)  As to each back disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability (including his 
PTSD and/or left shoulder) or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiner should conduct all special 
studies deemed necessary to render a diagnosis 
and the requested opinions.  A complete 
rationale for all opinions expressed should be 
provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner should provide an opinion 
as to effects of his back disorder upon his 
daily living.  

4.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for any 
scheduled examination, documentation should be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection on all potential 
bases.  If the decision remains adverse, 
provide him and his representative with an 
appropriate SSOC.  Then return the case to the 
Board for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


